DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on June 1, 2021 in which claims 2-10 and 12-19 are presented for further examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/30/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Data synchronization management.  The closest prior arts Taylor et al and Le et al either singularly or in combination, fail to anticipate or render obvious the recited features: “…a first computing device associated with a first storage device, wherein secondary copies of data stored on the first storage device 	are stored on a secondary storage subsystem; a second computing device associated with a second storage device; and a storage manager, wherein the storage manager comprises:
a management database, wherein: the management database further comprises information management policies and synchronization policies, the synchronization  by the processor, the synchronization agent configured to synchronize at least one file between the first storage device and the second storage device based on the synchronization policies, wherein: the said synchronizing comprises automatically restoring a secondary copy of the at least one file from the secondary storage subsystem to a second storage device associated with a second client computing device, and the second client computing device is connected to the secondary storage subsystem”. Specifically the synchronizing comprising automatically restoring a secondary copy of the identified files from a secondary sub system to a second storage from a second client computing device and the mentioned second client computing device is connected to the secondary storage subsystem. 
These features in conjunction with all other limitations of the dependents and independent claims render claims 2-10 and 12-19 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.